FILED
                           NOT FOR PUBLICATION
                                                                            JUL 21 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.     15-30138

              Plaintiff-Appellee,                D.C. No. 3:11-cr-00517-HZ-2

 v.
                                                 MEMORANDUM*
MARIA GONZALEZ-TORRES,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                              Submitted July 6, 2016**
                                 Portland, Oregon

Before: PREGERSON, BEA, and OWENS, Circuit Judges.

      Maria Gonzalez-Torres appeals the district court’s order striking from her

criminal judgment a requirement that administratively forfeited drug proceeds be




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
used to satisfy her mandatory restitution obligation for her food stamp fraud

conviction. We affirm.

       The district court’s restitution order was mandatory for Gonzalez’s crime of

food stamp fraud. See 18 U.S.C. § 3663A. The Oregon Department of Human

Services was the victim of the food stamp fraud, an offense distinct from the drug

offense that generated $84,249 seized and forfeited from Gonzalez. Accordingly,

the drug proceeds cannot be used to repay money she stole from the state’s food

stamp program. See 18 U.S.C. § 981(e)(6) (although the Attorney General is

authorized to transfer forfeited property or funds under limited circumstances as

restoration to “any victim of the offense giving rise to the forfeiture,” the Attorney

General does not have the power to transfer forfeited funds to satisfy mandatory

restitution orders as to a distinct offense).

          Further, even if the forfeited money was generated from the same crime for

which the court ordered restitution, only the Attorney General or his designee—not

the courts—has the authority to transfer forfeited funds to compensate a victim.

See id.

       Moreover, the forfeited drug proceeds were never Gonzalez’s to use to

satisfy her mandatory restitution obligation. The plea agreement prohibited

Gonzalez from making such a request because she agreed that “forfeiture of


                                                2
defendant’s assets shall not be treated as satisfaction of any . . . restitution.” In

addition, Gonzalez never held title to the funds in the first place. Under the

relation back doctrine, the United States’ interest in the forfeited monies vested

when the defendant committed the crime. 21 U.S.C. § 853(c). Gonzalez’s

obligation to pay restitution to the Oregon Department of Human Services cannot

lawfully be satisfied from forfeited monies that belonged to the United States from

the moment the funds were generated from drug distribution.

      Finally, the court’s directive that the Oregon Department of Human Services

should be paid from forfeited drug proceeds was factually impossible to enforce

because the cash had been administratively seized by and forfeited to the

government prior to Gonzalez’s sentencing.

      AFFIRMED.




                                            3